734 So.2d 421 (1999)
STATE of Florida, Petitioner,
v.
George SOWELL, Respondent.
No. 92,514.
Supreme Court of Florida.
June 3, 1999.
Robert A. Butterworth, Attorney General, James W. Rogers, Tallahassee Bureau Chief, Criminal Appeals, and Giselle Lylen Rivera, Assistant Attorney General, Tallahassee, Florida, for Petitioner.
John F. Daniel of Daniel & Komarek, Chartered, Panama City, Florida, for Respondent.
Grant J. Shostak, St. Louis, Missouri, for The NORML Foundation, Amicus Curiae.
*422 PER CURIAM.
We accepted jurisdiction to review Sowell v. State, ___ So.2d ___, 23 Fla. L. Weekly D549, 1998 WL 64945 (Fla. 1st DCA Feb. 19, 1998), to answer the following question certified to be of great public importance:
WHETHER THE CHAPTER 93-92, LAWS OF FLORIDA, AMENDMENT TO SECTION 893.03(1)(D), FLORIDA STATUTES, EFFECTS A CLEAR AND UNEQUIVOCAL ABROGATION OF THE COMMON LAW DEFENSE OF MEDICAL NECESSITY AS RECOGNIZED IN JENKS, AND AS APPLIED TO A SERIOUSLY ILL INDIVIDUAL WHO CULTIVATES MARIJUANA SOLELY FOR PERSONAL USE TO OBTAIN MEDICAL RELIEF?
After a more complete review of the certified question and decision of the First District, we conclude that the actual legal question deals with an extremely narrow principle of law, and, as phrased, does not present an issue of "great public importance." See Sowell at D549 (Allen, J., concurring) (dissenting as to certification). Because we improvidently granted jurisdiction, we dismiss this petition.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.